ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 13-140 of GEORGE J. BOTCHEOS, JR., of VOO-RHEES, who was admitted to the bar of this State in 1976;
And the District IV Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.8(a) (entering into a business transaction with a client without advising in writing of the desirability of seeking the advice of independent counsel and without obtaining the written consent of the client to the transaction);
And the parties having agreed that respondent’s conduct violated RPC 1.8(a) and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. IV-2012-0025E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that GEORGE J. BOTCHEOS, JR., of VOO-RHEES is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*148ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.